Case: 1:18-cv-00753-SJD-KLL Doc #: 32 Filed: 01/30/19 Page: 1 of 9 PAGEID #: 1078



                                UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION

NICHOLAS K. MERIWETHER,                                                    Case No. 1:18-cv-753
     Plaintiffs,                                                           Dlott, J.
                                                                           Litkovitz, M.J.
           vs.

THE TRUSTEES OF SHAWNEE                                                    ORDER
STATE UNIVERSITY, et al.,
     Defendants.

           Plaintiff Nicholas K. Meriwether, a professor at Shawnee State University (Shawnee

State), filed the complaint in this matter against members of the Board of Trustees of Shawnee

State and several Shawnee State officials. 1 (Doc. 1). Jane Doe and Sexuality and Gender

Acceptance (SAGA) have moved to intervene as defendants in the lawsuit (Doc. 18), and Jane

Doe has filed a Motion to Proceed Pseudonymously and to Redact References to Her Name in

the Complaint and Attached Exhibits (Doc. 19). This matter is before the Court on Jane Doe’s

motion (Doc. 19), plaintiff’s response (Doc. 27), and Doe’s reply (Doc. 29). Defendants have

filed a response stating they support Doe’s motion. (Doc. 25). On January 23, 2019, Doe also

filed a motion to temporarily seal filings pending the resolution of her motion to proceed

pseudonymously. (Doc. 30).

           In support of her motion to proceed pseudonymously and redact her name from the

filings in this matter, Doe asserts that she is the transgender student at the center of this lawsuit.

(Doc. 19, ¶ 1). Doe alleges that her complaint to Shawnee State about plaintiff’s “differential

treatment of her because she is transgender precipitated the investigation and disciplinary action

[against plaintiff by Shawnee State that] Meriwether alleges violate his legal rights.” (Id.). Doe




1
    Plaintiff filed an amended complaint on January 28, 2019. (Doc. 31).
Case: 1:18-cv-00753-SJD-KLL Doc #: 32 Filed: 01/30/19 Page: 2 of 9 PAGEID #: 1079



makes the following allegations relevant to this motion in her supporting memorandum and

declaration in support of her motion (Doc. 19; Doc. 19-1, Doe Declaration):

       Doe is a young transgender woman who has been living as a female in all aspects of her

life for more than five years. Several years after beginning her transition, she enrolled at

Shawnee State to restart her college education. Before she enrolled, she legally changed her

name and corrected her identity documents to insure she could enroll as a female student and be

treated as such. To date, she has generally kept her transgender status private and voluntarily

disclosed it to only a few close friends and a couple of administrators at Shawnee State. During

the 2018 spring semester, plaintiff “refus[ed] to use female honorifics and pronouns” when

referring to Doe, which had the effect of “outing” her to her classmates as a transgender woman

and caused her acute anxiety and emotional distress. Shawnee State’s response to plaintiff’s

conduct and the 2018 summer break helped Doe to start to heal from the psychological distress

she experienced during the spring 2018 semester. By using her name unnecessarily in the

complaint and other publicly-filed documents without her consent, plaintiff has breached Doe’s

privacy, caused the psychological distress from the prior semester to resurface, and exposed Doe

to an increased risk of discrimination, which is of particular concern because she is a renter in the

Shawnee State area and will soon enter the job market. (Doc. 19 at 5-6; Doc. 19-1, Doe

Declaration).

       Doe argues that the applicable factors the Court must consider in deciding whether she

can proceed pseudonymously justify granting her the relief she seeks. (Doc. 19, ¶ 2). She claims

that first, her identity as transgender “is information of the utmost intimacy.” (Id.). Second, she

alleges that using a pseudonym would protect against “exacerbating the significant psychological

distress she has already experienced” due to plaintiff’s prior disclosures of her identity and



                                                 2
Case: 1:18-cv-00753-SJD-KLL Doc #: 32 Filed: 01/30/19 Page: 3 of 9 PAGEID #: 1080



would reduce the risk that Doe will face discrimination when she enters the job market. (Id.).

Third, Doe contends that requiring her to use her legal name in these proceedings would destroy

“the privacy interest she seeks to vindicate via her intervention” in this lawsuit. (Id.). She

contends that although her privacy has already been compromised by disclosure of her name in

the complaint and attached exhibits, she is entitled to protection from further disclosure. (Id., ¶

3). Doe alleges that allowing her to proceed under a pseudonym will not prejudice any of the

parties because they already know her identity, and she seeks to prevent further disclosure of her

identity to the public. (Id., ¶ 4). She contends that no public interest is served by revealing her

name to the public. (Id., ¶ 5).

       In response, plaintiff argues that Doe has not shown that her interests substantially

outweigh the presumption in favor of open judicial proceedings. (Doc. 27). Plaintiff asserts

there is a strong presumption in favor of parties proceeding in their own names, and only in

exceptional cases will the presumption not apply. Exceptional cases include those that involve

matters of a highly sensitive and personal nature; circumstances that pose a real danger of

physical harm; or a situation where the injury litigated against would be incurred as a result of

disclosure of the party’s identity. (Id. at 9-10). Plaintiff argues that Doe has not shown that her

privacy interests substantially outweigh the presumption of open judicial proceedings here

because (1) she is not challenging government activity, (2) she is not compelled to disclose

information “of the utmost intimacy,” (3) she faces no risk of prosecution or harm, and (4) she is

not a child. (Id. at 10-20). Plaintiff further argues that he will be prejudiced if Doe is permitted

to proceed in this matter using a pseudonym. (Id. at 20-23). Plaintiff alleges that failure to

disclose Doe’s identity could prevent witnesses from coming forward to support him. (Id. at 20-

21). Plaintiff further contends that to allow Doe to level “serious charges of deliberate



                                                  3
Case: 1:18-cv-00753-SJD-KLL Doc #: 32 Filed: 01/30/19 Page: 4 of 9 PAGEID #: 1081



misconduct, discrimination, or harassment” against plaintiff while remaining anonymous would

create a serious imbalance between the two individuals, violate tenets of basic fairness, and place

plaintiff at a disadvantage, particularly if Doe were permitted to intervene in this lawsuit. (Id. at

20-23).

          As a general matter, litigating under a pseudonym is disfavored. See Fed. R. Civ. P.

10(a) (“The title of the complaint must name all of the parties. . . .”). However, the Court may

exempt a party from identifying herself in certain circumstances where the individual’s “privacy

interests substantially outweigh the presumption of open judicial proceedings.” Doe v. Porter,

370 F.3d 558, 560 (6th Cir. 2004). The decision to grant such a motion is within the sound

discretion of the district court. Id. The Court’s exercise of discretion is guided by consideration

of the following factors: (1) whether the individual “seeking anonymity [is] suing to challenge

governmental activity”; (2) whether pursuit of the lawsuit will compel the individual “to disclose

information ‘of the utmost intimacy’”; (3) “whether the litigation compels [the individual] to

disclose an intention to violate the law, thereby risking criminal prosecution”; and (4) whether

the individual is a child. Id. (quoting Doe v. Stegall, 653 F.2d 180, 185-86 (5th Cir. 1981)).

          Several courts, including courts in the Sixth Circuit, “have held that an individual’s

transgender identity can carry enough of a social stigma to overcome the presumption in favor of

disclosure.” Doe v. City of Detroit, No. 18-cv-11295, 2018 WL 3434345, at *2 (E.D. Mich. July

17, 2018) (citing Doe v. Blue Cross & Blue Shield of Rhode Island, 794 F. Supp. 72, 72 (D.R.I.

1992); Doe v. McConn, 489 F. Supp. 76, 77 (S.D. Tex. 1980); McClure v. Harris, 503 F. Supp.

409, 412 (N.D. Cal. 1980), rev’d sub nom. Schweiker v. McClure, 456 U.S. 188 (1982)). See

also Bd. of Educ. of the Highland Loc. Sch. Dist. v. U.S. Dept. of Educ., No. 2:16-cv-524, 2016

WL 4269080, at *5 (S.D. Ohio Aug. 15, 2016). These decisions are relevant to Doe’s motion.



                                                   4
Case: 1:18-cv-00753-SJD-KLL Doc #: 32 Filed: 01/30/19 Page: 5 of 9 PAGEID #: 1082



       In City of Detroit, the Court addressed whether prosecution of the case would require the

plaintiff, Jane Doe, “to disclose information ‘of the utmost intimacy,’ and relatedly, whether

exposure of her identity will risk injury.” 2018 WL 3434345, at *2. The Court answered this

question affirmatively. First, the Court rejected the defendant’s argument that it could not

possibly expose Doe as a transgender woman because she had already done so herself by legally

changing her name and gender and “making it known and clear to all that she now identifies as a

woman.” Id. The Court found that although the plaintiff’s employer and coworkers were

necessarily aware that she had transitioned from male to female because her transition began

after she started working for the City of Detroit, the general public was not necessarily aware

that Doe was transgender. Id. The Court reasoned: “While she publicly identifies as female, the

fact that she previously presented as male, and had a procedure to reassign her gender, certainly

qualifies as information ‘of the utmost intimacy.’” Id. (quoting Stegall, 653 F.2d at 186).

       In addition, the Court found that Doe alleged specific instances of harm that had resulted

from her transition and had expressed a justified fear of “‘copycats’ within and outside of her

office who may harm her if they learn that she is transgender.” Id. The Court took judicial

notice of “the increased threat of violence to which transgender individuals are exposed.” Id.

       Finally, the Court concluded that the City would not be prejudiced in its defense of Doe’s

claims if she were permitted to proceed pseudonymously. Id., at *2-3. The Court noted that Doe

did not object to defense counsel using her real name to obtain records or during depositions, so

long as her true identity was redacted from records filed on the public docket. Id, at *3. The

Court also rejected the defendant’s position that it would be prejudiced in the “court of public

opinion” if city employees were not able to defend themselves against accusations of misconduct

without publicly identifying Doe. Id., n.1. The Court found that nothing precluded the City



                                                 5
Case: 1:18-cv-00753-SJD-KLL Doc #: 32 Filed: 01/30/19 Page: 6 of 9 PAGEID #: 1083



from publicly defending itself without referencing Doe by her true identity, and the City was

entitled to file its own motion for a protective order if it felt certain individuals or information

should be shielded from the public. Id.

       In Highland Loc. Sch. Dist., the proposed intervenor was a transgender minor who

alleged that the School District treated her differently than other girls, which led to her bullying

and humiliation by teachers, staff and other students. 2016 WL 4269080, at *1. She sought to

proceed pseudonymously as Jane Doe. The Court found that three of the four Porter factors

were satisfied: Jane Doe was a minor; she sought to challenge a policy of the School District, a

governmental entity, by intervening in the lawsuit; and prosecution of the lawsuit would require

her to disclose information “of the utmost intimacy.” Id., at *5. The Court stated that “many

courts [had] found [Jane Doe’s] circumstances to be the kind in which a plaintiff would be

required to disclose information ‘of the utmost intimacy’ throughout the course of litigation.” Id.

(citing Doe v. United States, No.16-cv-0640, 2016 WL 3476313, at *1 (S.D. Ill. June 27, 2016)

(allowing minor plaintiff and his guardians to proceed anonymously and noting that a “number

of district courts have found that transgendered plaintiffs may proceed anonymously because of

the social stigma associated with non-conforming gender identities.”)). The Court also noted

that some courts “have allowed non-minor transgender plaintiffs to proceed anonymously due to

the social stigma associated with their gender identity.” Id. (citing Blue Cross & Blue Shield of

R.I., 794 F. Supp. at 72-73; Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992); Doe v. Rostker, 89

F.R.D. 158, 161 (N.D. Cal. 1981)). The Court concluded that there were “compelling reasons to

protect [Jane Doe’s] privacy and shield her from discrimination and harassment, and no apparent

prejudice to the other parties” in the case before it. Id.




                                                   6
Case: 1:18-cv-00753-SJD-KLL Doc #: 32 Filed: 01/30/19 Page: 7 of 9 PAGEID #: 1084



       The reasoning in these cases is persuasive and convinces the Court that the same result is

warranted here. Doe’s identity as a transgender woman is a matter “of the utmost intimacy.”

Porter, 370 F.3d at 560. The case law plaintiff cites to justify a contrary conclusion does not

support his position under the circumstances presented by this case. (See Doc. 27 at 11-20).

       Further, plaintiff’s attempts to distinguish City of Detroit on this point are unavailing.

Plaintiff argues that the Court’s finding in City of Detroit that the plaintiff’s transgender identity

was information “of the utmost intimacy” is not controlling because Doe’s transgender status is

not a secret; Doe forfeited her right to privacy by “put[ting] [her] private information at issue,”

which plaintiff alleges she did prior to this lawsuit when Doe insisted that plaintiff refer to her as

a woman and accused him of violating federal law; City of Detroit based its finding regarding a

social stigma on cases from the 1980’s and 1990’s and society has changed greatly since then;

Doe’s concern about the disclosure of her medical information is unfounded because such

information is not material to this case and can be protected if necessary; and the plaintiff in City

of Detroit satisfied two other Porter factors, which Doe does not. (Id. at 12-15). The

distinctions plaintiff attempts to draw either do not exist or are not material. First, the Court in

City of Detroit actually addressed the fact that the Jane Doe plaintiff’s transgender identity was

not a complete secret. The Court found that even though some of the plaintiff’s work associates

necessarily knew that she had transitioned from male to female, the general public was not aware

of this fact. City of Detroit, 2018 WL 3434345, at *2. The Court found that her transgender

identity nonetheless “certainly qualifies as information ‘of the utmost intimacy.’” Id. (citing

Stegall, 653 F.2d at 186). Further, while the Court in City of Detroit relied on some cases from

earlier decades to support its decision, the Court issued its decision and recognized the social

stigma associated with transgender identity, and the increased threat of violence to which



                                                   7
   Case: 1:18-cv-00753-SJD-KLL Doc #: 32 Filed: 01/30/19 Page: 8 of 9 PAGEID #: 1085



   transgender individuals are exposed, in 2018. Its findings are timely and are relevant to this

   case.

           Further, although Doe does not allege that all of the Porter factors are satisfied here, the

   Court finds it is sufficient that the information Doe seeks to protect is “of the utmost intimacy”

   and that there continues to be a serious social stigma associated with transgender identity with

   the potential for harmful repercussions. Moreover, there are additional factors that weigh in

   favor of protecting Doe’s identity that were not present in City of Detroit. First, plaintiff in this

   case identified Doe in the public record without her consent, even though she is not named as a

   party to the lawsuit. Second, Doe has raised an additional confidentiality concern here. She

   alleges that plaintiff has released educational records which contain her “personally identifiable

   information,” without her prior written consent, in violation of the Family Educational Rights

   and Privacy Act of 1974 (FERPA) and its implementing regulations. (Doc. 29 at 9, citing 34

   C.F.R. § 99.30(a)-(b)).

           Considering the relevant factors in the context of the record as a whole, the Court finds

   that Doe’s “privacy interests substantially outweigh the presumption of open judicial

   proceedings.” Porter, 370 F.3d at 560; City of Detroit, 2018 WL 3434345, at *2. Like the

   defendant in City of Detroit, plaintiff has not shown that he will be prejudiced in the “court of

   public opinion” or in his ability to prosecute this lawsuit if Doe is permitted to proceed

   pseudonymously. The Court therefore exercises its discretion to grant Doe’s motion.

                               IT IS THEREFORE ORDERED THAT:

1. Jane Doe’s Motion to Proceed Pseudonymously and to Redact References to Her Name in the

   Complaint and Attached Exhibits (Doc. 19) is GRANTED.




                                                     8
    Case: 1:18-cv-00753-SJD-KLL Doc #: 32 Filed: 01/30/19 Page: 9 of 9 PAGEID #: 1086



2. Jane Doe’s motion to temporarily seal filings pending the resolution of her motion to proceed

   pseudonymously (Doc. 30) is DENIED as moot.

3. Plaintiff shall refile the complaint and exhibits (Doc. 1), the amended complaint and exhibits

   (Doc. 31), and his response to Doe’s motion to proceed pseudonymously (Doc. 27) with Jane

   Doe’s true name redacted.

4. The Clerk is DIRECTED to place the complaint and attached exhibits (Doc. 1), the amended

   complaint and exhibits (Doc. 31), and plaintiff’s response to Doe’s motion to proceed

   pseudonymously (Doc. 27) under seal and to substitute the redacted documents once they are

   refiled by plaintiff in compliance with this Order. The redacted documents shall be filed on the

   public docket.



   Date: January 30, 2019                                       s/ Karen L. Litkovitz
                                                                Karen L. Litkovitz
                                                                United States Magistrate Judge




                                                    9
